Citation Nr: 0926632	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-29 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to July 
1968.  The Veteran died in April 1997, and the appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision and March 2004 notice of 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied the 
appellant's application to reopen a claim for service 
connection for the cause of the Veteran's death.  The 
appellant filed a timely Notice of Disagreement (NOD) in 
April 2004 and, subsequently, in July 2005, the RO provided a 
Statement of the Case (SOC).  In August 2005, the Veteran 
filed a timely substantive appeal to the Board.  

In December 2007, the Board remanded the appellant's claim, 
requesting the Appeals Management Center (AMC) to: review the 
record and ensure compliance with all notice and assistance 
requirements set forth in the Veterans Claims Assistance Act 
of 2000 (VCAA).  After all required development, the AMC 
subsequently reviewed all evidence of record and issued a 
June 2009 SSOC.  As such, the Board finds that the provisions 
of the Board's December 2007 remand have been complied with 
sufficiently and will now proceed with its review of the 
appeal.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

The appellant did not request a hearing before the Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence the VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claim that she has 
not submitted to the VA.

2.  The Board denied the appellant's original claim for 
service connection for the cause of the Veteran's death in a 
January 2000 decision, and the appellant did not appeal that 
decision.

3.  The evidence submitted since the January 2000 decision is 
either cumulative or redundant of evidence considered at the 
time of the January 2000 decision or does not raise a 
reasonable possibility of substantiating the appellant's 
claim for service connection for the cause of the Veteran's 
death.


CONCLUSIONS OF LAW

1.  The January 2000 Board decision, which denied entitlement 
to service connection for the cause of the Veteran's death, 
is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1100 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

In addition, in the context of reopening a claim, as here, in 
addition to providing notice of what evidence is needed to 
reopen the claim, the VA must also provide notice of the 
information and evidence required to substantiate the 
appellant's entitlement to the underlying compensation 
benefit.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  Thus, 
in order to comply with VCAA in this context, the RO must 
apprise the appellant of what constitutes "new and material 
evidence," as well as what evidence will support the 
underlying claim.  Id. at 9.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death), the VA must perform a 
different analysis depending upon whether a Veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service-
connected.

The Board finds that the January 2008 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a), Kent, and Hupp.  The appellant was informed about 
the information and evidence not of record that was necessary 
to substantiate her claim; the information and evidence that 
the VA would seek to provide; and the information and the 
evidence the appellant was expected to provide.  The Board 
notes that, in a section of the notice entitled "What the 
Evidence Must Show," the AMC advised the examiner about the 
evidence needed to establish a claim for an earlier effective 
date.  However, the Board finds this to be harmless error.  
The letter informed the appellant of the definitions of 
"new" and "material" evidence, as required by Kent.  The 
notice also stated that, to support a claim for service 
connection for the cause of the Veteran's death, the 
appellant had to provide evidence demonstrating that the 
conditions causing the Veteran's death either had their onset 
in service or were permanently aggravated by service.  The 
letter indicated that the causes of the Veteran's death, 
specifically end stage liver disease, alcoholic cirrhosis and 
viral hepatitis, were not service-connected and, as such, it 
would be necessary to provide evidence demonstrating that the 
causes of death were related to service.  The notice did not 
list the only condition for which the Veteran was service 
connected at the time of his death, specifically a fracture 
of the fifth toe of the left foot, as required by Hupp.  
However, as the medical evidence does not show and the 
appellant does not suggest that the service-connected toe 
fracture was related to the causes of the Veteran's death, 
the Board finds failure to mention it in the January 2008 
notice also was harmless error.  The Board notes that the 
January 2008 notice provided the information required by 
Dingess.  However, this notice was not issued to the 
appellant prior to the September 2003 rating decision from 
which this appeal arises.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the AMC re-adjudicated the appellant's claims, as 
demonstrated by the June 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II).  

Also, the Board finds that the timing defect in this case was 
harmless error.  The appellant has not demonstrated or even 
pled prejudicial error.  She has been represented by an 
accredited service organization throughout this appeal and, 
through her representative, has demonstrated she is aware of 
the information and evidence not of record that was necessary 
to substantiate her claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the appellant was expected to 
provide.  Under such circumstances, any error with respect to 
the timing of the notice is harmless.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009).

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the appellant.  The evidence 
of record indicates that the VA acquired the Veteran's 
service medical records and VA treatment records prior to the 
January 2000 decision.  Since January 2000, the appellant has 
submitted evidence that, as this opinion will explain in 
detail, the Board finds is not new and material.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  Because the Board that finds new and material 
evidence has not been received, there is no further duty to 
obtain a medical opinion.  38 C.F.R. § 3.159(c) (4) C iii.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  New and Material Evidence

a.  Factual Background.  The appellant asserts that she has 
presented new and material evidence, allowing for the 
reopening of her previously denied claim of entitlement to 
service connection for the cause of the Veteran's death.  The 
Veteran's death certificate indicates that he died in April 
1997.  The immediate cause of death was recorded as end stage 
liver disease.  As listed on the certificate, other 
significant conditions contributing to death, but not 
resulting in the underlying cause, were alcoholic cirrhosis 
and viral hepatitis.  

In a January 2000 decision, the Board denied the appellant's 
original claim for service connection for the cause of the 
Veteran's death.  The Board noted that although medical 
records dated many years post-service reflect that the 
Veteran gave a history of being treated for hepatitis during 
service, the service treatment records contained no report of 
diagnosis or treatment for a liver disorder, to include 
hepatitis and there was no competent opinion that linked the 
Veteran's hepatitis to service.  As such, the Board concluded 
that there was no competent medical evidence for of a nexus 
between the Veteran's period of active service and his cause 
of death.  The record contains no indication that the 
appellant appealed the Board's decision.  

The evidence submitted since the January 2000 Board decision 
consists of a statement from a VA examiner, a VA treatment 
record, a copy of a newspaper article, a certificate of 
enrollment in the Agent Orange Veteran Payment Program, and 
statements from the appellant.  

In a July 1968 newspaper article, the Veteran stated that he 
worked as a medic during service in Vietnam.  The record 
indicates that the appellant submitted a copy of the same 
article in May 1998, prior to the January 2000 Board decision 
denying the appellant's claim for service connection.   

In an August 1996 VA treatment record, specifically a 
Statement of an Attending Physician, in July 2003, the 
examiner included a diagnosis of terminal cirrhosis with 
chronic hepatitis B.  The record indicates that the Veteran 
submitted a copy of this VA record in support of a claim for 
a nonservice-connected pension and the report was of record 
prior to the January 2000 Board decision denying the 
appellant's claim for service connection for the cause of the 
Veteran's death.

In an April 2000 statement, Dr. C.H.F., M.D. (initials used 
to protect privacy), reported that he first treated the 
Veteran in February 1992.  He recalled that the Veteran 
"gave me a history of hepatitis in 1966 when in the military 
service and again in 1977."  Dr. C.H.F. concluded that the 
Veteran had chronic recurrent hepatitis that lead to 
cirrhosis and then liver encephalopathy which caused his 
death.

An undated certificate of enrollment stated that the Veteran 
had filed a timely claim for the Agent Orange Veteran Payment 
Program.  As such, the administrators of the program provided 
the Veteran with an opportunity to enroll by detaching and 
submitting the bottom portion of the certificate.  The bottom 
portion of the certificate is missing.  

In statements submitted since January 2000, the appellant 
indicated that the Veteran was a medic at a field hospital in 
Vietnam and that he told her that, during his time in 
Vietnam, he was exposed to human blood and fluids.  As a 
result, the appellant claims that the Veteran contracted 
hepatitis C.  She stated that he was treated for this 
disorder during service.  

b.  Law and Regulations.  Service connection may be 
established for the cause of a veteran's death when a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310.

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 
20.1100 (2008).  In this case, the appellant did not appeal 
the Board's decision and the Board's January 2000 decision is 
thus final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c.  Analysis.  From reviewing the evidence of record, the 
Board finds that the evidence received since the January 2000 
denial of the claim for service connection is not new and 
material.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  See 38 C.F.R. § 
3.156(a).  The July 1968 newspaper article and August 1996 VA 
treatment record were of record at the time of the January 
2000 decision.  As such, this evidence is not "new" and 
does not allow for the reopening of the appellant's claim.

The undated certificate suggesting enrollment in the Agent 
Orange Veteran Payment Program is "new" as it was not of 
record at the time of the January 2000 Board decision.  
However, the Board finds that it is not "material" in that 
it does not relate to the unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  In 
January 2000, the Board denied the appellant's claim because 
the record did not contain competent medical evidence of a 
nexus between the Veteran's period of active service and his 
cause of death, specifically liver disease due to cirrhosis 
and hepatitis.  The governing law provides that a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed to an herbicidal agent unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  
Because the Veteran served in Vietnam during the above-
mentioned period of time and as there is no affirmative 
evidence establishing that the Veteran was not exposed to an 
herbicidal agent, the Veteran is presumed that have been 
exposed to herbicidal agents during his active duty service.  
With that said, however, VA regulations provide that if a 
Veteran was exposed to an herbicidal agent, including Agent 
Orange, during active service, presumptive service connection 
is not warranted for liver disease, hepatitis C, or alcoholic 
cirrhosis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Thus, 
service connection cannot be granted for the cause of the 
Veteran's death on a presumptive basis.  Moreover, the record 
does not contain any medical evidence indicating a nexus 
between exposure to Agent Orange and the development of 
hepatitis C or cirrhosis of the liver.  As such, the Board 
finds that the certificate indicating enrollment in the Agent 
Orange Veteran Payment Program is not material.  See 38 
C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  The Board notes that, in 
the April 2000 statement, Dr. C.H.F. concluded that the 
Veteran had chronic recurrent hepatitis that lead to 
cirrhosis and then liver encephalopathy, which in turn caused 
his death.  However, he did not include a medical opinion 
regarding the etiology of the Veteran's disorder.  Instead, 
he stated that the Veteran told him that he contracted the 
disorder in Vietnam.  The Board notes that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, the Veteran's service treatment records contain no 
notation regarding exposure, diagnosis, or treatment for 
hepatitis C.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  It is also pertinent to note that in a January 
1988 VA treatment record, which was of record at the time of 
the January 2000 Board denial, a clinician indicated that the 
Veteran reported contracting hepatitis while in Vietnam.  As 
such, the Veteran's statement regarding the alleged 
incurrence of hepatitis during service, included in Dr. 
C.H.F.'s April 2000 statement, is cumulative of evidence of 
record at the time of the last prior denial.  As such, the 
Board finds that the submission of Dr. C.H.F.'s April 2000 
statement is insufficient to allow for reopening of the claim 
for service connection.  


Finally, the Board notes that the appellant has submitted 
statements, stating her belief that her husband contracted 
hepatitis through exposure to bodily fluids in Vietnam.  
While service personnel records confirm the Veteran was a 
medical corpsman, such documentation was of record at the 
time of the January 2000 Board decision.  Such evidence is 
not new nor is it material because it does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  Essentially, the appellant has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, her 
statements indicating that the Veteran was treated for the 
disorder in service are contradicted by the service treatment 
records, containing no record of diagnosis or treatment for 
hepatitis during service.  See e.g., Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (indicating that contemporaneous evidence 
has greater probative value than history as reported by a lay 
witness).  As such, the Board finds that this evidence is 
insufficient to allow for a reopening of the appellant's 
claim for service connection for the cause of the Veteran's 
death.     

As the record does not contain new and material evidence 
received since the January 2000 Board denial of the 
appellant's claim, the application to reopen the claim of 
entitlement to service connection for the cause of the 
Veteran's death must be denied.  In reaching this decision, 
the Board considered the doctrine of reasonable doubt.  
However, until the veteran meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  





ORDER

As new and material evidence to reopen the claim for service 
connection for the cause of the Veteran's death has not been 
received, the appeal is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


